       Case 1:16-cr-00371-RA Document 780 Filed 07/12/19 Page 1 of 1



BSF
                        BOIES                                     CRAIG WENNER
                      · SCHILLER                                  Tel.: (212) 909-7625
                      . FLEXNER
                                                                . P;-:q:iail: cwenner@bsfllp.com

                                                                  July 12, 2019

                                                                         --
                   ~---~~\'
                                                                                         Application granted. The attached
BY ELECTRONIC MAI \ SD(-SD.
                   ; t>O(T'.\lE~T                                                        exhibit shall be filed under seal.
Hon. Ronnie Abrams   Fl.ECTRO'.\lCALL \' FILED
                               1.


United States District Judge     (. "'
United States District Cou~ 1)() -t:                  ID/1 / ()· {
Southern District of New Y r\Q \ I L Fl LF n:__:~~-'-'"---r-
40 Foley Square              -·--
New York, New York 10007                                                                Ron e Abrams, U.S.D.J.
                                                                                        July 12, 2019
        Re:    United States v. Galanis, S3 16 Cr. 371 (RA)

Dear Judge Abrams:

        I represent Devon Archer. On July 10, 2019, Your Honor granted Mr. Archer permission
to travel to London on business from July 14 through July 20. [ECF No. 778]. I write to advise
the Court of a change in Mr. Archer's proposed itinerary. Due to recently scheduled business
meetings to take place in Riga, Latvia, during the middle of Mr. Archer's planned trip, his
revised itinerary would now have him spend one evening in Riga. Mr. Archer's itinerary is
otherwise the same, and he will still return as scheduled on July 20. A business partner of the
company with which Mr. Archer is associated requested that certain meetings take place in Riga
during the afternoon of July 15 and beginning half of July 16. Mr. Archer has apprized Pretrial
Services of this change in itinerary, and Pretrial has no objection. A revised itinerary is attached
as Exhibit A, which we respectfully request be filed under seal.

       If the Court has any objection to Mr. Archer's revised itinerary, he will of course remain
in London as previously permitted by Your Honor.

                                                                 Respectfully,

                                                                  Isl Craig Wenner
                                                                 Craig Wenner



cc:    BY ELECTRONIC MAIL

       AUSAs Rebecca Mermelstein, Brendan Quigley, and Negar Tekeei
       U.S. Pretrial Services Officer Andrew R. Kessler-Cleary




                                    BOIES SOIILLER FLEXNER LLP
                55 Hudson Yards. New York. NY 100011 (t) 212.446 2300 I (f) 212.446.2350 I www.bsfllp.com
